Citation Nr: 1524334	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appealed the initial rating assigned for a right knee disability, which was adjudicated by the Board in a March 2012 decision that granted a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also remanded the issue of entitlement to a TDIU, having determined the issue was raised by the July 2010 VA examination when the Veteran indicated he was unable to work due to his knees.  When an increased rating claim is pending and there is evidence of unemployability as a result of that disability, the issues of a TDIU is considered part parcel to tine increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

All relevant records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS) have also been considered in the adjudication of this claim.


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the minimum threshold requirements for a TDIU on a schedular basis and they do not preclude all forms of substantially gainful employment consistent with his education and occupational background.



CONCLUSION OF LAW

The criteria for a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds no prejudice exists.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in June 2012 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   

The Board acknowledges that while there was no information included on establishing a claim for TDIU in any prior notice letter, the unemployability issue was not raised until the Veteran's July 2010 VA examination.   The matter was promptly addressed when it came before the Board in March 2012, at which time it was remanded for appropriate notice.  A discussion of total disability ratings based on individual unemployability was provided in a December 2012 Supplemental Statement of the Case (SSOC).  The Veteran was provided an opportunity to respond, but he did not submit or identify any additional evidence.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  No outstanding evidence has been identified.

The Veteran underwent a VA examination in November 2012 that sufficiently describes the level of impairment produced by the service-connected disabilities.  The opinions are adequate as they are predicated on a full understanding of the Veteran's medical history and supported by the evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Where the threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

III. Analysis

The Veteran's service-connected disabilities, residuals of a left foot and ankle sprain and right knee degenerative joint disease, have had a combined rating of 20 percent from October 12, 2007, 30 percent from September 9, 2009, and 20 percent from July 29, 2010.  At no time have the TDIU percentage requirements set forth in 38 C.F.R. § 4.16 (a) been met.

Under these circumstances, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected right knee and/or left ankle and foot disability preclude substantial gainful employment.  

The Veteran has a high school diploma and 1 1/2 years of college (or one year of college with no special job training as reported in Social Security Administration (SSA) records).  See June 2010 VA treatment records.

In October 1997, he reported that after service he worked in production for a military publication, for the United Postal Service, and as a laborer up until March 1997.   See page 2 of CAPRI records in Virtual VA received December 6, 2012.

SSA records show that he reported working as a fork lift operator from 1988 to 1996, a laborer through a temp agency from 1997 to 2001, and as a window screen manufacturer from 2002 to 2006.  

The Veteran indicated on his SSA claim that he had not been able work since September 2006.  Disability benefits were granted effective February 8, 2007.  The Disability Determination and Transmittal form shows the chronic MRSA infection of the left knee was the primary diagnosis and the right knee osteoarthritis was the secondary diagnosis, so the decision was not based solely or even primarily on the service-connected right knee disability.

The Veteran stated on the July 2010 VA examination that he was unable to work due to his knees, which is consistent with the SSA determination.  The evidence, however, does not show that the right knee disability without consideration of the left knee disorder, but in conjunction with the service-connected left ankle and foot disability preclude all substantial gainful employment.  

An October 2007 VA treatment record shows the Veteran was concerned about right ankle and knee pain.  He had been favoring the right knee due to the left knee so it had worsened.  He also had not been working since he has had a problem with his left knee.

A November 2007 VA treatment record indicates the Veteran was developing right knee pain.  There was pain with knee motion and the range of motion was from 0 to 120 degrees.  There was no evidence of instability.

On March 2008 VA examination, no left ankle and foot disability was found, but the examiner indicated that the Veteran's right knee degenerative joint disease prevented sports, had a moderate effect on chores and exercise, and mild effect on shopping, recreation and travel.  Flexion was limited to 122 degrees and was with pain, and extension was full.  There was also no additional limitation with repetitive motion and no instability, weakness, or locking.  The Veteran was able to stand for 15 to 30 minutes and walk more than a 1/4 mile but less than a full mile.

September 2008 VA treatment records show the Veteran had normal active range of motion in the right lower extremity and his endurance was good.  He had edema in his left foot/ankle that was much improved.

A September 2009 private treatment record shows the Veteran complained of right knee pain aggravated by walking, standing, and showering.  He also had stiffness, swelling, locking, and catching.  There was a finding of flexion limited to 30 degrees, and 1+ heat, effusion, and pseudo laxity to varus stress.  The Veteran indicated that the disability hindered occupational/recreational activities.  Another private treatment record shows the Veteran was unable to dorsiflex the left ankle past neutral.

In September 2009, the Veteran testified that he had pain especially with standing and flexing.  His pain and stiffness worsened with prolonged standing and he was unable to wash dishes, clothes, or take stairs.  See page 4 of the hearing transcript.  

On July 2010 VA examination, right knee flexion was limited to 45 degrees and extension was limited by 5 degrees.  There was objective evidence of painful motion and the examiner was unable to test repetitive motion due to pain.  The Veteran complained of knee pain and stiffness, and he reported that the disability had moderate effect on chores, driving, traveling, and recreational activities.  The VA examiner indicated the impact on occupational activities was pain and decreased mobility.

A November 2010 VA treatment record shows the Veteran's right lower extremity range of motion was within full limits, and strength and endurance were good.  Sitting and standing were good, and walking was fair due to pain.  See page 44 of CAPRI records in Virtual VA received March 21, 2013.

On November 2012 VA examination, the Veteran reported that his left ankle was painful, and was stiff and swelled with prolonged standing.  Regarding his right knee, he experienced stiffness, pain, and giving way or "buckling", and swelling with prolonged standing.  There was only mild limitation of left ankle plantar flexion (i.e., to 40 degrees) with painful motion on examination and no additional limitation with repetitive motion.  Right knee flexion was limited to 110 degrees with painful motion.  There was no additional limitation with repetitive motion.  The Veteran walked with the assistance of a walker due to a nonservice-connected left knee disorder.  The examiner indicated that the right knee and left ankle and foot disabilities impacted the Veteran's ability to work, but they did not preclude light duty or sedentary employment.  Strenuous physical employment was limited.

The evidence as a whole indicates that at no time have the Veteran's service-connected disabilities precluded him from substantially gainful employment.  He has consistently had pain, stiffness, limited range of motion, and worsening symptoms with prolonged standing that, as also indicated by the November 2012 VA examiner, would limit the Veteran's ability to engage in strenuous physical activity.  However, given his varied work experience and education there are a wide range of employment possibilities that involve sedentary or less than strenuous physical activities that would be available to him.  An example is shown in SSA records that describe the Veteran's work as a fork lift driver as involving only one (1) hour of walking but no standing during the course of a work day.

There is no question that the service-connected disabilities would create some employment difficulties, but they are not shown to be to an extent that would preclude employment.  The Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16. " Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

Even when the Veteran's symptoms and clinical findings were at their worst in September 2009, the Veteran indicated his right knee only hindered employment activities; he did not state they were prevented.  Due to the limited findings of impairment associated with the left ankle/foot disability, the evidence does not suggest that it would prevent the Veteran from substantially gainful employment alone or in conjunction with the right knee disability.

The Veteran has not submitted nor does the record contain sufficient evidence of unemployability due to service-connected disabilities to warrant referring the matter to the Director, Compensation and Pension Service for consideration.

Accordingly, the Board finds that the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine . However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal therefore is denied.



ORDER

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


